Citation Nr: 0400045	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran had 23 years, 11 months, and 20 days of active 
service.  His service included periods of active duty from 
March 1946 to September 1947, January 1951 to January 1954, 
and January 1969 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the RO that denied the 
veteran's claim for service connection for PTSD.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has made 
these notice requirements retroactively applicable to pending 
claims.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates).  Accordingly, because the veteran has not been 
furnished a VCAA notice letter in connection with the claim 
here on appeal, and because the Board's regulatory authority 
to issue such letters has been invalidated, see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), a remand is necessary for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining additional evidence 
pertinent to his appeal.  When the veteran submitted his 
application for benefits in July 2000, he indicated that he 
had been treated for PTSD at the VA Outpatient Clinic (VAOPC) 
in Huntsville, Alabama, in October 1999.  In addition, when 
he submitted his substantive appeal in December 2002, he 
indicated that he had been hospitalized for PTSD and other 
problems at the VA Medical Center (VAMC) in Birmingham, 
Alabama, in October 2002.  His wife also prepared a 
statement, dated in January 2002, in which she reported that 
he had undergone rehabilitation at the First Care Nursing 
Home in Fayetteville, Tennessee; that he had been 
hospitalized for 10 days at a facility in Murfreesboro, 
Tennessee; that he had spent three weeks in a drug and 
alcohol rehabilitation center; and that he had been 
incarcerated on several occasions "because he does not know 
the difference between right and wrong."  Presently, the 
record on appeal does not contain any records from the VAOPC 
in Huntsville.  Nor does it contain any records of the 
veteran's reported hospitalization at the Birmingham VAMC in 
October 2002; his rehabilitation at the First Care Nursing 
Home; his hospitalization in Murfreesboro, Tennessee; his 
treatment at a drug and alcohol rehabilitation center; or any 
treatment that he may have received while incarcerated.  On 
remand, the RO should assist the veteran in obtaining this 
evidence in order to ensure that the record is as complete as 
possible.

The Board also notes that it is not entirely clear from the 
record whether the veteran actually engaged in combat during 
service or whether he has stressors that can otherwise be 
corroborated.  In addition, the record contains conflicting 
medical evidence with respect to whether he meets the 
diagnostic criteria for PTSD.  On remand, the RO should 
undertake efforts to obtain additional information as to 
whether the veteran engaged in combat during service, and to 
assist him in corroborating his claimed stressors.  If 
evidence is received to show that the veteran engaged in 
combat, or which otherwise corroborates one or more of his 
claimed stressors, the RO should also arrange to have him 
examined by a board of two psychiatrists for purposes of 
determining whether he does, in fact, satisfy the diagnostic 
criteria for PTSD.  38 C.F.R. §§ 3.327, 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claim on appeal.  They 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.

2.  As part of the development required by 
the VCAA, the RO should ask the veteran to 
provide information regarding any evidence 
of current or past treatment for PTSD that 
has not already been made part of the 
record, and should assist him in obtaining 
such evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  The RO 
should make efforts to ensure that all 
relevant records of VA treatment have been 
obtained for review, to include all 
relevant records of treatment from the 
VAOPC in Huntsville, Alabama, dated from 
October 1999, and records of the veteran's 
reported hospitalization at the VAMC in 
Birmingham, Alabama, in October 2002.  The 
RO should also make efforts to assist the 
veteran in obtaining records of his 
rehabilitation at the First Care Nursing 
Home in Fayetteville, Tennessee; his 
hospitalization in Murfreesboro, 
Tennessee; his treatment at a drug and 
alcohol rehabilitation center; and any 
relevant treatment that he may have 
received while incarcerated.  The evidence 
obtained should be associated with the 
claims file.

3.  The RO should also ask the veteran to 
provide as much additional detail as 
possible regarding his claimed PTSD 
stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  He 
should be notified that it would be 
helpful for him to obtain corroborating 
statements from other servicemen who 
witnessed the claimed events.

4.  The RO should contact the service 
department and request that it verify all 
of the veteran's periods of active 
service.  

5. The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification of the 
reported stressors to verify whether the 
veteran was exposed either to combat or to 
any of the claimed stressors during 
service in Vietnam from January 1972 to 
August 1972 while serving as a platoon 
sergeant with the 560th MP Co., 97th MP Bn.  
The USASCRUR should be asked to indicate 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, he should be asked to 
provide the additional information.  A 
copy of the veteran's service personnel 
records should be provided to the USASCRUR 
to assist them with their review.

6.  If evidence is received to show that 
the veteran engaged in combat, or which 
otherwise corroborates one or more of his 
claimed stressors, the RO should arrange 
to have him examined by a board of two 
psychiatrists.  The examiners should 
review the claims folder, examine the 
veteran, and provide a consensus opinion 
as to whether the veteran has 
symptomatology that satisfies the 
diagnostic criteria for PTSD.  The 
examiners should reconcile their diagnosis 
with those already of record, including 
the diagnoses of PTSD contained in the 
veteran's VA treatment records, and the 
diagnosis contained in the report of a May 
2001 VA compensation examination, to wit, 
"[PTSD], by history, but not supported 
from this clinical interview."  A 
complete rationale for all opinions should 
be provided.

7.  The RO should then take adjudicatory 
action on the claim here at issue.  If the 
benefit sought remains denied, the RO 
should furnish a SSOC to the veteran and 
his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


